7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fred W. TYSON, Defendant-Appellant.
No. 93-6611.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 20, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-90-8, CA-92-1156-2)
Fred W. Tyson, Appellant Pro Se.
Jacquelyn Irwin Custer, Office of the United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Fred W. Tyson appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion accepting as modified the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Tyson, Nos.  CR-90-8;  CA-92-1156-2 (S.D.W. Va.  June 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny Tyson's motion for appointment of counsel and to stay proceedings until counsel is appointed